            Case 1:20-cv-05900-CM Document 4 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES SETH SCHILL,

                                 Plaintiff,

                     -against-
                                                                   20-CV-5900 (CM)
CORRECTIONAL OFFICER JOHN
KLOSTERMAN; CORRECTIONAL                                       ORDER OF DISMISSAL
OFFICER GLENN DAVIS;
CORRECTIONAL OFFICER AARON
DAVIS; SGT. TOCCO,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated July 31, 2020, the Court directed Plaintiff, within thirty days, to submit a

completed prisoner authorization or pay the $400.00 in fees required to file a civil action in this

Court. That order specified that failure to comply would result in dismissal of the complaint.

Plaintiff has not filed a prisoner authorization or paid the fees. Accordingly, the complaint is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 29, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
